Exhibit Eastman Kodak Company Computation of Ratio of Earnings to Fixed Charges (in millions, except for ratio) Nine Months Ended September 30, 2008 Earnings from continuing operations before income taxes $ 42 Adjustments: Undistributed (earnings) loss of equity method investees - Interest expense $ 80 Interest component of rental expense(1) 32 Amortization of capitalized interest 1 Earnings from continuing operations as adjusted $ 155 Fixed charges: Interest expense $ 80 Interest component of rental expense(1) 32 Capitalized interest 2 Total fixed charges $ 114 Ratio of earnings to fixed charges 1.4 x (1)Interest component of rental expense is estimated to equal 1/3 of such expense, which is considered a reasonable approximation of the interest factor.
